Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 21, 2018

                                            No. 04-18-00236-CV

IN RE ROY J. MOORE, PIERCE J. ROBERTS, JR., DAVID BROWN, CHRISTOPHER
BAKER, JAMES KERR, FRANK MCCAMANT, NEIL KELLEN, JOSEPH MOWERY,
          STEPHENS INC., AND LANDIS+GYR TECHNOLOGY, INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

        On April 12, 2018, relators filed a petition for writ of mandamus. On August 20, 2018,
relators filed an “Emergency Motion for Limited Stay of Underlying Trial Court Proceedings.”
The real parties in interest filed a response, to which relators later replied. After considering the
petition, response, and reply, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relators’ “Emergency Motion for Limited Stay of Underlying Trial Court Proceedings” is
DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on August 21, 2018.

                                                             _________________________________
                                                             Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.


                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

           1
           This proceeding arises out of Cause No. 2017-CI-05787, styled James Bennett, Jr., et al. v. Roy J. Moore
et. al., pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez
presiding.